DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the same reference character “10” has been used to label 4 different User Equipment circles in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification
The abstract of the disclosure is objected to because it should not be a repeat of the title and should not include legal phrases.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims should be avoided.

Claim Objections
Claims 4-5 and 9-10 are objected to because of the following informalities:  

Regarding claim 5, some variables in the equation are not defined.
Regarding claims 4-5, the acronyms of “UL” “UE” “FD” “SBS” are not defined.  Examiner suggests including claims 2 and 3 to provide proper definition for the acronyms.
Regarding claim 9, the limitation “in (1)” is unclear to what that is referring. Examiner suggests deleting this limitation.
Regarding claim 10, some variables in the equation are not defined.
Regarding claims 9-10, the acronyms of “UL” “UE” “FD” “SBS” are not defined.  Examiner suggests including claims 2 and 3 to provide proper definition for the acronyms.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0033916 (hereinafter Stirling-Gallacher) in view of US 2017/0303276 (hereinafter Cheng).
(FIG. 13A, 1201; [0024][0071]-[0073]: details initial scheduling of full duplex time periods that may then be updated by update scheduling; base station beam index; UE transmission power, as initializing and collecting network parameters and channel status information); assigning beam to multiple items of user equipment based on beam-closed manner (FIG. 13A, 1210-1214; [0073]-[0076]: details beam index identifies particular beams; closed loop power control, as beam-closed manner); allocating the beam to the item of user equipment with the smallest value if more than one item of the user equipment is assigned to the same beam (FIG. 13A, 1234; [0092]-[0094]: details Re-assign Tx beam for given UE; the value is tested to see if it has changed by an amount greater than a certain threshold compared to a previous value… where the UE pairing list is constructed for full duplex operation); and determining whether all items of user equipment is assigned to the beam (FIG. 13C, 1324; [0102]: details assign full duplex time slots / frame structure; per slot, as whether all items is assigned).  
Stirling-Gallacher does not explicitly teach collecting queue status information; using a rate control to the multiple items of user equipment according to rate closure manner.
However, Cheng teaches collecting queue status information ([0042]: details transmit buffer status to AP, as collecting queue status information); using a rate control to the multiple items of user equipment according to rate closure manner (FIG. 5; [0064]: details control data rate; adjust based on channel power of sub-band resource unit; may be performed by data rate adjustment component 236, as according rate closure manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stirling-Gallacher to incorporate the teachings of Cheng and include collecting queue status information; using a rate control to the multiple items of user equipment according to rate closure manner of Cheng with Stirling-Gallacher.  Doing so would provide higher data rate (Cheng, at paragraph [0008]).

Regarding claims 2 and 7, Stirling-Gallacher does not explicitly teach wherein the queue status information is generated after obtaining update signal via an uplink (UL) user equipment (UE) of a full duplex small cell base station.
However, Cheng teaches the queue status information is generated after obtaining update signal via an uplink (UL) user equipment (UE) of a full duplex small cell base station ([0024][0045]: details transmitting from the AP buffer polling request to the wireless station; receiving from the wireless station an buffer status in response to the buffer polling; AP may be transceiver function, base station, small cell, etc., as full duplex, small cell base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stirling-Gallacher to incorporate the teachings of Cheng and include the queue status information is generated after obtaining update signal via an uplink (UL) user equipment (UE) of a full 

Regarding claims 3 and 8, Stirling-Gallacher teaches wherein the channel status information is generated via feedback of a full duplex (FD) small cell base station (SBS) ([0072]-[0073]: details closed loop power control component uses base station feedback to the UE regarding the power level of received signals at the base station; full duplex coupling).
 
Allowable Subject Matter
Claims 4-5 and 9-10 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is none of the cited references teaches or suggest all the limitations of these claims comprising the equations of claims 4-5 and 9-10.  The closest prior art is Stirling-Gallacher which teaches scheduling multiple users for multi-user full duplex in-band communication in wireless network over a wireless channel.  The scheduling may be based on base station beam indices, channel measurements, UE capabilities, channel conditions and/or UE positional information. Stirling-Gallacher also teaches (re)assign TX beam using the scheduling information. Stirling-Gallacher does not fairly teach or suggest all the limitations of these claims comprising the equations of claims 4-5 and 9-10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Islam (US 2018/0368126) details transmitting beam failure recovery request.
Zhang (US 2019/0261315) details waveform indication in high-frequency bands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASPER KWOH/           Patent Examiner, Art Unit 2415